DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Recommendation
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or have not struck through on the accompanying IDS, they have not been considered.
The information disclosure statement filed 2/7/2019 fails to completely comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  References 1 and 2 under the Foreign Patent Documents second of the IDS have not been considered.

Drawings
The drawings are objected to because text of the drawings are in a font that is too small.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 18. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 1 recites the limitations:
“the set of two motion sensing devices” in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a set of two motion sensing devices”
“the injured joint” in line 3. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “an injured joint” 
“the physiotherapists interface” in line 4. The limitation should be “a physiotherapists interface”
“the patient interface” in line 5. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a patient interface”
“the Patient exercise assistance module” in line 5. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a patient exercise assistance module”
“the corresponding login parameters” in line 6. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “corresponding login parameters”
“the Exercise definition module” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “an exercise definition module”
“the assessment module” in line 7. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “an assessment module”
“the movement analysis module” in lines 7-8. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a movement analysis module”
“the web platform” in line 8. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a web platform”
“the cloud-based database” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a cloud-based database”
“the physiotherapist, patient and exercise data” in line 9. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “physiotherapist, patient and exercise data”
“the Calibration and compensation unit” in lines 9-10. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a calibration and compensation unit”
“the web server” in line 11. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “the web platform”. 
“the Machine learning unit” in line 11. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a machine learning unit”
Claim 2 recites the limitations:
 “the motion sensors” in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “the set of two motion sensing devices”
“the affected joint” in line 3. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “the injured joint”
“the detection” in line 3. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “detection”
“the physical axis” in line 3. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a physical axis”
Claim 3 recites the limitation:
 “the linear gyro accumulation drift” in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “linear gyro accumulation drift”
Claim 4 recites the limitations:
“the responses” in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “responses”
 “the quality” in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “quality”
“the exercises” in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “exercises”
“the exercises programs” in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “an exercises program”
“the patient schedule” in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a patient schedule”
Claim 5 recites the limitations:
“the movement sensors” in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “movement sensors”
“the calibration procedure” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a calibration procedure”
“the influence” in line 3. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “influence”
“the positions” in line 3. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “positions”
“the motion sensors” in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “movement sensors” 
“the influence” in line 4. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “influence”
“the dynamic drift” in line 4. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “dynamic drift”
“the gyroscope” in line 4. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a gyroscope”
“the movement analysis procedure” in line 5. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a movement analysis procedure” 
“the exercise definition procedure” in line 5-6. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “an exercise definition procedure” 
“the patient exercise assistance procedure” in line 6. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a patient exercise assistance procedure” 
“the machine learning procedure” in line 6-7. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a machine learning procedure” 
Claim 6 recites the limitations:
 “the calibration algorithm” in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a calibration algorithm”
“the principal flexion axis” in line 3. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a principal flexion axis”
“the sensor data” in line 4. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “sensor data”
“the above parameters” in line 5. It is not clear which parameters are being referenced.  The specific parameters should be listed here. 
“the corrected data” in line 5-6. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “the corrected sensor data”
Claim 7 recites the limitations:
“the drift compensation procedure” in line 1. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a drift compensation procedure”
“the drift compensation algorithm” in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a drift compensation algorithm”
“the double derivative” in line 3. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a double derivative”
“the angles” in line 3. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “angles”
 “the angle” in line 4. There is insufficient antecedent basis for this limitation in the claim. It also is not clear whether “the angle” recited in line 7 is the same as “the angles” in line 3
“the first set” in line 5. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a first set”
“the samples” in line 6. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “samples”
“the joint” in line 6. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a joint”
“the static pose” in line 6. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a static pose”
“the second one” in line 7. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a second set” 
“the readings” in line 7. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “readings”
“the two sensors” in line 7. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “two sensors” 
Claim 8 recites the limitations:
 “the processed sensor data, calibration data and exercise definition data” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “processed sensor data, calibration data and exercise definition data”
“the quality of movement” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “quality of movement”
“the assessment data” in line 5. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “assessment data”
“the repetition and movement quality data” in line 5-6. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “repetition and movement quality data”
Claim 10 recites the limitations:
 “the 3D real-time joint representation” in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “3D real-time joint representation”
 “the sensors” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is also not clear if the sensors are the same as, related to, or different from the motion sensors of claim 5, lines 2-3
“the 3D image joint representation” in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “the 3D real-time joint representation” 
“the screen” in line 4. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a screen”. 
“the mobile device” in line 4. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a mobile device”
“the actual physical joint” in line 5. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a physical joint”
“the joint angles” in line 5. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “joint angles”
“the movement” in line 6. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “movement” 
“the patient” in line 6. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a patient” 
 Claim 11 recites the limitations:
 “the machine learning algorithm” in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “a machine learning algorithm”
“the input data and outcomes data” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “input data and outcomes data”
“the database” in line 3. There is insufficient antecedent basis for this limitation in the claim. The limitation should be “database”

Claim Objections
Claims 2-4 and 6-11 are objected to because of the following informalities:  
Claim 2, line 1: “A system” should read “The system”
Claim 3, line 1: “A system” should read “The system”
Claim 4, line 1: “A system” should read “The system”
Claim 6, line 1: “A method should read “The method”
Claim 7, line 1:’ A method should read “The method”
Claim 8, line 1: “A method should read “The method”
Claim 9, 
line 1: “A method should read “The method”
line 2: “he” should read –the--
Claim 10, 
line 1: “A method should read “The method”
line 5: “actual physical” joint is redundant. Suggested correction: delete “actual”
line 6: insert “joint” before “angles”
Claim 11, line 1: “A method should read “The method”
Claims 5-11, remove hyphenation before each method step
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tam (U.S. Patent No. 2016/0220175).
Regarding claim 1, Tam teaches a joint motion sensor system (20) that includes two joint sensor devices—a first joint sensor device (22) configured for attachment to the patient's lower limb above the patient's knee joint and a second joint sensor device (24) configured for attachment below the knee joint. (Paragraph [0036]). The system also includes the patient portal (48) with a main menu, which can be accessed from the Internet or via a mobile application (i.e., system for optimized physiotherapy monitoring of joints, built up within a mobile application and including the set of two motion sensing devices mounted above and below the injured joint of a patient). (Paragraph [0059]). In some embodiments, the software may synthesize the data to provide relevant content for user dashboards. The dashboards used by the different users may contain the same information, or the content and user interfaces may be customized to the needs of the individual users or user types. For example, the physician and physician team may have an interface that enables them to track patients on an individual or a group basis. Similarly, physical therapists may have an interface (i.e., physiotherapists interface) that enables them to tailor physical therapy regimens, and communicate with the patient. Patients may have an interface (i.e., patient interface) that includes reminders for key activities like exercise, taking medication, and upcoming appointments, or interfaces that enable them to connect to a social community of other similar patients or relevant providers (i.e., the mobile application that receives sensor data and implements the physiotherapists interface and the patient interface) and may be any suitable device that a patient may use to receive and optionally also transmit information from/to the system such as a smart phone, tablet, laptop computer and/or other similar device. (Paragraphs [0043], [0053]).
 The physical therapists may be explicitly designated during the initial setup or a link to a website or mobile site may be generated for each therapist during the process to direct them to the website, mobile site and/or app that would be directed to the physical therapist. For therapists that have never used the system, the user specific key may grant them access to that patient's data through a secure web-portal and app (i.e., accessible using login parameters). The portal setup for the therapist may contain training modules to orient the therapist with the software, its capabilities, and how they can monitor the patient's progress and compliance through their dashboard, adjust the patient's therapy protocols through the software, and communicate with the patient through the portal as needed. (Paragraph [0062]).
Referring to Figure 17, in some embodiments, an app (86) may be provided, which includes video modules to guide the patient in therapy and/or exercises (i.e., exercise definition module). This content may be presented in the form of text, images and/or interactive content. Referring to FIG. 18, in some embodiments, the app (86) may include exercise guidance features, such as an avatar (87). The avatar may mimic patient movement and orientation, and it may do so in real-time or close to real-time (i.e., movement analysis module). (Paragraph [0072]). Referring now to Figure 19, some embodiments may include providing an app (88) configured for use by physical therapists (PTs) that includes a dashboard of patients, stratified by risk. Information may include compliance, pain and range of motion (i.e., assessment module).
 The physical therapists may be explicitly designated during the initial setup or a link to a website or mobile site may be generated for each therapist during the process to direct them to the website, mobile site and/or app that would be directed to the physical therapist. (Paragraph [0062]). Once the sensor data has been exported to the personal computer or mobile device, the data would be stored and processed on the device or transferred to a cloud-based storage database platform for processing (i.e., the web platform hosting the cloud-based database which keeps the physiotherapist, patient and exercise data). (Paragraph [0051]). A software algorithm on the processor (50), located on the personal computer, mobile device, cloud, will process the data obtained from the sensors placed proximal and distal to each joint in question. The program can be calibrated using a manual or digital goniometer for reference (i.e., the mobile application includes the calibration and compensation unit). After calibration, the sensors (42, 43) may be configured to provide continuous or intermittent measurements of joint range of motion to the software platform. (Paragraph [0047]). 
As previously discussed, once the sensor data has been exported to the personal computer or mobile device, the data would be stored and processed on the device or transferred to a cloud-based storage database platform for processing (i.e., web server). The data may contain time stamps to allow the software to correlate the sensor measurements with activities either manually entered in the software by the user or activities prompted by the software. Once the patient begins the activity, the sensor data would be recorded and linked to the specific activity.  The data may then be queried for data such as maximum and minimum range of motion. In this way, the system (40) may be trained to identify any exercise and record relative metrics, such as maximum and minimum range of motion during the exercise, based on correlated motion with a specific activity by matching patterns to pre-set control patterns (i.e., machine learning unit). (Paragraph [0051]).
	Regarding claim 2, as previously discussed, Tam teaches a software algorithm on the processor (50), located on the personal computer, mobile device, cloud, that will process the data obtained from the sensors placed proximal and distal to each joint in question (i.e., free placement of the motion sensors above and below the affected joint). The program can be calibrated using a manual or digital goniometer for reference. After calibration, the sensors (42, 43) may be configured to provide continuous or intermittent measurements of joint range of motion to the software platform. Alternatively, the sensors (42, 43) may be calibrated by having the software guide the patient through several pre-set exercises. For example, the patient may be asked to walk upstairs then down and then sit in a chair and straighten the knee as much as possible then bend as much as possible (i.e., based on the detection of the physical axis of the joint). By doing these activities after indicating to the software that they are doing them, the software algorithm may calibrate the sensors (42, 43). (Paragraph [0047]).
Regarding claim 4, as previously discussed, the system (40) may be trained to identify any exercise and record relative metrics, such as maximum and minimum range of motion during the exercise, based on correlated motion with a specific activity by matching patterns to pre-set control patterns (i.e., machine learning unit is arranged to learn from the responses of the physiotherapist and the quality of the exercises done by the patient). In addition to engaging the patient and tracking the patient, the method may also include providing information to the patient to help optimize or enhance the patient's therapy. The data collected from the patient and from the devices may be used to design tailored therapy plans for the patient (i.e., allowing the system to optimise the exercises program and identify relevant patterns in exercise schedule). The therapy plan may be adjusted to individual patients, depending on the patient-specific condition. For example, patients who are more sedentary and/or experience more pain may benefit from a decreased exercise regimen, and patients who are more young and active may benefit from an increased or maximized exercise regimen (i.e., profiling the patient into exercising categories and automatic personalization of the patient schedule). (Paragraphs [0051], [0069]).
Referring to Figure 14, in some embodiments, each patient may be provided with pre-operative and/or post-operative conditioning plans. Referring to FIG. 15, in some embodiments, patients may receive notifications (82) as part of the therapy enhancement portion of the method. Notifications, for example, may remind patients to do their exercises, remind patients of upcoming appointments and/or remind patients of other activities and tasks (i.e., improving relevant notifications).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tam in view of Wells (U.S. Patent No. 2015/0287338). 
Regarding claim 3, Tam reaches all of the elements of the current invention as stated above except the where the calibration and compensation unit is arranged to “dynamically minimize the linear gyro accumulation drift”.
Wells, in a related field of endeavor, teaches a sensor module that that interfaces with proprietary algorithms and preselected human motion parameters which enable an exerciser to be able to track human motions. The sensor module enables real time analysis and upload of biometric data during a user's activity or workout. (Paragraph [0005]).  A microprocessor (23) controls the sensor system's operation and an embedded temperature sensor and circuit (28) is provided for calibration accuracy (i.e., calibration and compensation unit).
The biometric data generated by the sensor is processed by the application running on either a smartphone or website. Once the sensor data file is fully uploaded to the smartphone, the raw accel/gyro data is transformed to the earth frame via a 3×3 coordinate matrix transform and corrected. (Paragraph [0235]). During the motion period under study, occasionally the user's body segment will randomly be static for one or more sample periods, i.e., change in direction requires the motion to be zero at the inflection point. This condition is easily detected in that all three gyro axes will record no rotation with the individual gyro axes values being zero, or below the predetermined noise floor. When these samples are seen during the data reduction process, the current orientation of the sensor can be calculated via the same process as described for the 0th sample. This dynamic reset of the sensor orientation will allow the accumulated drift error to be removed or minimized (i.e., dynamically minimize the linear gyro accumulation drift).  (Paragraph [0272]). 
As a result, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tam to incorporate the teachings of Wells and include a calibration and compensation unit is arranged to “dynamically minimize the linear gyro accumulation drift”. Doing so allows the random noise element that results in a linear error accumulation that increases with time to be removed or minimized. (Paragraph [0272]).
Regarding claim 5, Tam teaches a method for an optimized physiotherapy monitoring of joints that utilizes a joint motion sensor system (20) that includes a patient portal (48), which can be accessed from the Internet or via a mobile application. The portal setup for the therapist may contain training modules to orient the therapist with the software, its capabilities and how they can monitor the patient's progress and compliance through their dashboard, adjust the patient's therapy protocols through the software, and communicate with the patient through the portal as needed. (Paragraphs [0036], [0059]). Once the sensor data has been exported to the personal computer or mobile device, the data is stored and processed on the device or transferred to a cloud-based storage database platform for processing. (Paragraph [0051]). A software algorithm on the processor (50), located on the personal computer, mobile device, cloud or the like, will process the data obtained from the sensors placed proximal and distal to each joint in question. The program can be calibrated using a manual or digital goniometer for reference. (See Figure 1, goniometer positioned over knee measures how far a person can flex and extend his/her knee, thus minimizing the influence of the positions of the motion sensors on the body). (Paragraph [0035]). After calibration, the sensors (42, 43) may be configured to provide continuous or intermittent measurements of joint range of motion to the software platform (i.e., processing data from the movement sensors via the calibration procedure, by minimizing the influence of the positions of the motion sensors on the body). (Paragraph [0047]). 
As previously discussed, Tam also teaches modules providing the movement analysis procedure, (Paragraph [0072]); providing the exercise definition procedure, (Figure 17; Paragraph [0072]); providing the patient exercise assistance procedure, (Paragraph [0043]); and providing the machine learning procedure (Paragraph [0051]).
However, Tam does not teach the method of “minimizing the influence of the dynamic drift of the gyroscope”. Wells, as previously discussed, teaches a sensor module that that interfaces with proprietary algorithms and preselected human motion parameters which enable an exerciser to be able to track human motions. The biometric data generated by the sensor is processed by the application running on either a smartphone or website. Once the sensor data file is fully uploaded to the smartphone, the raw accel/gyro data is transformed to the earth frame via a 3×3 coordinate matrix transform. (Paragraph [0235]). During the motion period under study, occasionally the user's body segment will randomly be static for one or more sample periods, i.e., change in direction requires the motion to be zero at the inflection point. This condition is easily detected in that all three gyro axes will record no rotation with the individual gyro axes values being zero, or below the predetermined noise floor. When these samples are seen during the data reduction process, the current orientation of the sensor can be calculated via the same process as described for the 0th sample. This dynamic reset of the sensor orientation will allow the accumulated drift error to be removed or minimized (i.e., minimizing the influence of the dynamic drift of the gyroscope).  (Paragraph [0272]). 
As a result, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tam to incorporate the teachings of Wells and include a method step for “minimizing the influence of the dynamic drift of the gyroscope”. Doing so allows the random noise element that results in a linear error accumulation that increases with time to be removed or minimized. (Paragraph [0272]).
	Regarding claim 8, Tam teaches a method for range motion tracking, wherein in some embodiments (Figure 18), the app (86) may include exercise guidance features, such as an avatar (87) that may mimic patient movement and orientation, and it may do so in real-time or close to real-time. (Paragraph [0072]). As previously discussed, Tam further teaches analysis of processed sensor data of its joint motion sensor system (20) wherein software may synthesize the data to provide relevant content for user dashboards (i.e., analysis of the processed sensor data), (Paragraphs [0036], [0043]); analysis of calibration data (Paragraphs [0047], [0050]); and analysis of exercise definition data (Figure  17; Paragraph [0072]). 
	Tam further teaches that if a patient keeps snoozing their exercises, does not do them correctly, does not run the software, or does not wear the device, the software may detect that the patient was not in compliance with the exercises that had been programmed into the software at initiation of the program and may trigger an alert to the patient (i.e., exercise detection). (Paragraph [0057]).
However, Tam does not teach “generation of anatomical, and dynamic sensors correction” and “assessing the quality movement by generating the assessment data and respectively the repetition and movement quality data”.
	Wells, as previously discussed, teaches a data conversion and dynamic drift correction procedure wherein once the biometric data by the sensor is processed, it transformed to the earth frame via a 3×3 coordinate matrix transform and corrected by removing the gravity component of the accelerometer data (i.e., generation of anatomical, and dynamic sensors correction). (Paragraph [0235]). In addition, Wells teaches an assessment of a weight strength exercise used to measure peak power. (Paragraph [0165]). Peak power in this case can be looked at as a 1RM (1 Rep Maximum). Anything less than peak power or 1RM can be related to a percentage of the 1RM (100%).  A table shown in Figure 28 accessed by the user's smartphone acts as the preliminary assessment tool for the user to establish a 1RM, and then the weights to be lifted can automatically be calculated or suggested on the viewing screen of the smartphone. (Paragraph [0166]). Using the table in Figure 28, user will find the number of reps to concentric failure that can be performed with a certain weight, e.g., for repetitions to failure for a 225 lbs bench press. For example, if the user can only do eight reps lifting a weight and could not possibly do another full rep, that is the user's point of failure (i.e., assessing the quality movement by generating the assessment data and respectively the repetition and movement quality data). (Paragraph [0167]).
As a result, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tam to incorporate the teachings of Wells and include a method step for “assessing the quality movement by generating the assessment data and respectively the repetition and movement quality data.” Doing so gives the user the suggested weight based on percentages when training. (Paragraph [0169]).
Regarding claim 11, Tam teaches, as previously discussed, that once the sensor data has been exported to the personal computer or mobile device, the data would be stored and processed on the device or transferred to a cloud-based storage database platform for processing. The data may contain time stamps to allow the software to correlate the sensor measurements with activities either manually entered in the software by the user or activities prompted by the software. Once the patient begins the activity, the sensor data would be recorded and linked to the specific activity.  The data may then be queried for data such as maximum and minimum range of motion. In this way, the system (40) may be trained to identify any exercise and record relative metrics, such as maximum and minimum range of motion during the exercise, based on correlated motion with a specific activity by matching patterns to pre-set control patterns, and may calculate the relevant metrics for the activity for retrieval by the application, and/or may calculate forces in the leg and thigh using inverse dynamics  (i.e., machine learning procedure implemented via the machine learning algorithm based on the input data and outcomes data stored in the database). (Paragraph [0051]). 
In some embodiments, the software may be set up by a physical therapist who prescribes a physical therapy or exercise from a library of exercises that the user may choose from given their goals and desires or the like. The prescription may include frequency and timing of specific exercises relevant to the user's condition and goals. The software may notify a user, via alert, notification, pull up or down menu, application launch or the like, that it is time to do an exercise as prescribed per their physical therapy protocol. If the patient does not want to do exercises at that time, the patient may snooze the alert for period of time that may be adjusted depending on user preference. If the patient accepted doing the exercise, they may then use the application on their mobile device, tablet or computer to help them do their exercises properly, complete them and measure pre-determined mile stones such as range of motion goals, timed up and go, six minute walk time, time to ascend and descend stairs, total time out of bed or the like (i.e., find best exercises in terms of adherence vs. exercises; find best assessment exercises). (Paragraph [0055]).
As previously discussed, the system (40) may be trained to identify any exercise and record relative metrics, such as maximum and minimum range of motion during the exercise, based on correlated motion with a specific activity by matching patterns to pre-set control patterns, and may calculate the relevant metrics for the activity for retrieval by the application, and/or may calculate forces in the leg and thigh using inverse dynamics. By analyzing the abundant, useful data collected both pre-event and post-event and providing the analyzed data to the user and interested parties, user compliance can be improved through coaching and accountability to themselves and others, while also providing the opportunity for pre- and post-event interventions to be tailored to suit the user's progress to optimize the rate and quality of outcomes (i.e., find patterns in quality vs. adherence exercise). (Paragraphs [0007] and [0051]). 
Referring to Figure 14, in some embodiments, each patient may be provided with pre-operative and/or post-operative conditioning plans. Referring to Figure 15, in some embodiments, patients may receive notifications (82) from physiotherapists as part of the therapy enhancement portion of the method. Notifications, for example, may remind patients to do their exercises, remind patients of upcoming appointments and/or remind patients of other activities and tasks (i.e., analyze physiotherapist notifications). (Paragraph [0070]).
In addition to notifications about when to do exercises, the application may also prompt the patient with surveys at pre-set intervals set by the physical therapist and/or physician, per their specifications. For example, for a total knee replacement patient, these surveys might include pain scores, such as the visual analogue scale. This data may all be reported on the patient, therapist, physician and sponsor dashboards, and the specific data displayed in each dashboard may be customized for each practice during the setup period (i.e., analyze pain data in relation to adherence). (Paragraph [0058]). 
In various embodiments, the software may provide a range of probable outcomes for an individual patient based on an algorithm leveraging aggregated outcomes data of previous patients (i.e., analyze best outcomes exercises for a patient affection). 
Regarding claim 12, Tam as modified by Wells, as previously discussed, teaches a software algorithm (i.e., computer program) on the processor (50), located on the personal computer, mobile device, cloud, that will process the data obtained from the sensors placed proximal and distal to each joint in question, (Tam, Paragraph [0047]), and that can carry out the method of claim 5 (Tam, Paragraphs [0035]-[0036], [0047], [0051], [0059]; Wells, Paragraphs [0235], [0272]).
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tam in view of Wells and further in view of Sankai (CA 2681346). 
Regarding claim 6, Tam in view of Wells teaches all of the elements of the current invention as stated above except a method where the “calibration procedure implemented by the calibration algorithm, supposes processing the following steps: determine the principal flexion axis; calculate initial corrections from static pose; correct the sensor data recorded during calibration with the above parameters; run muscle artefact correction algorithm over the corrected data; extract muscle artefact correction data; determine algorithm initial error.”
Sankai, in a related field of endeavor, teaches a rehabilitation supporting device which detects a biosignal from a body surface of a living body when the living body is in action, and supports rehabilitation for recovery of a physical ability of the living body. (Page 1, lines 6-10).
In an embodiment, the present disclosure provides a rehabilitation supporting device including: a flexion-side biosignal sensor arranged to contact a body surface corresponding to a flexor which bends the first skeletal portion and the second skeletal portion bent around the joint, the flexion-side biosignal sensor detecting a biosignal of the flexor (i.e., determine principal flexion axis). (Page 6, lines 16-20). As illustrated in Figure 2, the control device includes a calibration unit (31), a control unit (32), a simulation object control part (33), a memory unit (34), and a correction unit (35). Respective control programs (i.e., algorithms) are stored beforehand in the control device so that it can perform respective control processes. (Page 21, lines 27-33).
In an embodiment of the invention, the calibration unit determines, when the first frame is fixed (i.e., static pose) to the second frame at the arbitrary rotational angle by the fixture and the flexor and the extensor act to rotate the first frame to the second frame (i.e., calculate initial corrections from static pose). (Page 9, lines 33; Page 10, lines 1-4).
The calibration unit (31) sets up respectively an individual correction value to calibrate a reference potential which varies for every person and for every joint, a flexion side correction value to calibrate the output value of the flexion-side biosignal sensor (14). The individual correction value, the flexion-side correction value, and the extension-side correction value are set up by the calibration unit (31) which is a calibration process performed by the control unit (32) (i.e., correct the sensor data recorded during calibration with the above parameters). (Page 22, lines 14-18).
 The signals output from the flexion-side biosignal sensor are input to the calibration unit (31) and the correction unit (35). The correction unit corrects the output value of the flexion-side biosignal sensor based on the flexion-side correction value (i.e., run muscle artefact correction algorithm over the corrected data). The correction unit outputs a flexor output signal corrected based on the flexion-side correction value to each of the control unit and the simulation object control part (33) (i.e., extract muscle artefact correction data). (Page 24, lines 15-24).
The flexion-side extension correction value are stored in the memory unit (34); therefore, if a detection error of the biosignals arises each time the rehabilitation supporting device is attached to the person as a living body, the flexion-side correction value of the flexion-side biosignal for the rotational angle position can be easily set up, and the motion of the joint as the object of measurement and the respective biosignals of the voluntary muscle can be output in a quantitative manner (i.e., determine algorithm initial error). (Page 12, lines 26-33; Page 13, lines 1-2).
As a result, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tam to include a “calibration procedure implemented by the calibration algorithm, [that] supposes processing the following steps: determine the principal flexion axis; calculate initial corrections from static pose; correct the sensor data recorded during calibration with the above parameters; run muscle artefact correction algorithm over the corrected data; extract muscle artefact correction data;-determine algorithm initial error” of Sankai. Doing so provides a quantitative assessment of the biosignal, which can provide suitable instruction of rehabilitation and recovery even if the qualitative communication between the instructor and the person does not go well. (Page 5, lines 23-28). 
Regarding claim 9, Tam, as previously discussed teaches (Figure 17) an app (86), which includes video modules to guide the patient in therapy and/or exercises (i.e., exercise definition procedure). (Paragraph [0072]). Once the sensor data has been exported to the personal computer or mobile device, the data would be stored and processed on the device or transferred to a cloud-based storage database platform for processing. (Paragraph [0051]). A software algorithm on the processor (50), located on the personal computer, mobile device, cloud or the like, will process the data obtained from the sensors placed proximal and distal to each joint in question. The program can be calibrated using a manual or digital goniometer for reference. (See Figure 1, goniometer positioned over knee enables extraction of continuous angle and isometric constraints). (Paragraph [0035]). Tam further teaches a microcontroller that may contain an internal clock for tracking the time and rate of sensor measurements.  For example, the software may instruct the user to start a physical activity, such as ascending and descending stairs. Once the patient begins the activity, the sensor data would be recorded and linked to the specific activity. The data may then be queried for data such as maximum and minimum range of motion, including terminal extension and flexion, rate of joint motion in flexion and extension, activity type, time out of bed, number of steps taken, the time required by the patient to complete an activity and/or the like. In this way, the system may be trained to identify any exercise and record relative metrics, such as maximum and minimum range of motion during the exercise, rates of knee flexion and extension, rates of motion of the leg and thigh segments, and time to complete the total exercise (i.e., extraction of timing and exercise duration; segmentation of complex exercises). (Paragraphs [0037] and [0051]).
	However, Tam does not teach the steps of “detection of initial posture; detection of target posture; detection of mainframes between initial and target posture”.
Sankai teaches a method wherein the calibration unit determines a first frame arranged along a first skeletal portion extending from a joint as an object of measurement among moving parts of a living body (i.e., detection of initial posture) and a second frame arranged along a second skeletal portion extending from the joint in a direction different from a direction of the first skeletal portion (i.e., detection of target posture), an angle sensor, a center of rotation of which is arranged to be coaxial with a rotation axis of the joint, the angle sensor detecting a rotational angle position between the first frame and the second frame (i.e., detection of mainframes between initial and target posture). (Page 6, lines 4-16).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tam to include the steps of “detection of initial posture; detection of target posture; detection of mainframes between initial and target posture” of Sankai. Doing so enables the output adjustment process to be performed in which the relationship between the flexion-side muscular force and the corresponding biosignal of the person is measured. (Page 29, lines 21-33; Page 30, lines 1-2).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tam in view of Wells and further in view of Foxlin (U.S. 6361507).
Regarding claim 7, Tam in view of Wells teaches all of the elements of the current invention as stated above except a method “where the drift compensation procedure implemented via the drift compensation algorithm DCA, has the following steps: calculation of the double derivative of the angles returned by the gyroscope; in order to reconstruct the angle, a double integration is used which adds two sets of constants, one set for each integration operation; determination of the first set from the samples where the joint is not moving, in the static pose phase, where for those samples it's equal to zero; determination of the second one as the initial orientation; drift compensation when the readings of the two sensors are synchronized.”
Foxlin, in related field of endeavor, teaches an inertial orientation tracker having gradual automatic drift compensation for tracking a body member. Figure 4C is the flow chart representation of a computer program (i.e., drift compensation algorithm) for implementing the drift compensation procedure. (Col. 5, lines 52-56). Foxlin teaches that drift sensitive sensors, such as angular rate sensors (e.g., gyroscopes), produce a signal corresponding to the angular orientation, attributable to the continuous angular rate measurements. Using the Euler angle method, the body-referenced angular rates are first converted to Euler angle derivatives to get to the body's current orientation using the following well know equations, where P, Q, and R represent the angular velocities of an object around the x, y, and z axes fixed to the object, respectively (i.e., calculation of the double derivative of the angles returned by the gyroscope). 

    PNG
    media_image1.png
    146
    314
    media_image1.png
    Greyscale






Once the angular rates of change of the Euler angles are calculated, they can then be integrated by the integrator (106) to obtain the updated Euler angles. (Col. 8, lines 30-42). A simple, and typical procedure for integration in a computer is, after each step t, to set the following:

    PNG
    media_image2.png
    147
    197
    media_image2.png
    Greyscale





(i.e., in order to reconstruct the angle, a double integration is used which adds two sets of constants, one set for each integration operation). (Col. 8, lines 56-63).
According to another preferred embodiment, the method also includes, when generating the corrected rotational orientation signal, the step of taking into account characteristic aspects of human motion, such as the occurrence of periods of stillness.  (Col. 5, lines 8-12). As shown in Figure 4B, and begin at (430), initialization must be conducted with the sensor assembly held stationary in a known reference orientation (i.e., determination of the first set from the samples where the joint is not moving, in the static pose phase, where for those samples it's equal to zero). If, at the decision step (472) the criteria for stillness have been met, the apparatus branches to the compensating position measurement steps (478) and following. For instance, in a case where the sensors have remained still for a suitable time, the signals generated by the inclinometer and the compass are taken and the angular orientation is generated (478) from those signals, based on the particularities of the type of compensating sensors used (i.e., determination of the second one as the initial orientation). (Col. 11, lines 41-50).
Finally, compensation is taken (480) for errors inherent to the compensating angular position sensors (110) of the same character as the errors inherent to the drifting angular rate sensors (104) (i.e., drift compensation when the readings of the two sensors are synchronized). (Col. 4, lines 60-63). 
As a result, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tam to include a method “where the drift compensation procedure implemented via the drift compensation algorithm DCA, has the following steps: calculation of the double derivative of the angles returned by the gyroscope; in order to reconstruct the angle, a double integration is used which adds two sets of constants, one set for each integration operation; determination of the first set from the samples where the joint is not moving, in the static pose phase, where for those samples it's equal to zero; determination of the second one as the initial orientation; drift compensation when the readings of the two sensors are synchronized” of Foxlin. Doing so provides desirable reduction of the uncompensated drift rate, which ultimately determines the system accuracy. (Col. 17, lines 45-48).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tam in view of Wells and further in view of Izue (WO 2016136137).
Regarding claim 10, Tam in view of Wells, as previously discussed, discloses a patient exercise assistance procedure, but does not teach “a visual assistance on the 3D real-time joint representation on which the sensors are fixed, and has the following steps: rendering the 3D image joint representation on the screen of the mobile device synchronised with the actual physical joint; showing in real time how the joint angles change during the movement; allowing the patient to see the angles while he's doing the movement and getting feedback on that.”
Izue, in a related field of endeavor, teaches (Figures 8-10) a phantom limb pain treatment assistance device with a moving image transmission unit (18) that outputs the moving image data to the head mounted display (2), and the head mounted display (2) displays the moving image (23) based on the moving image data. In the moving image (23), the hand (3c) (i.e., joint) repeatedly displays the images from the first state (36) to the second state (37) (i.e., a visual assistance on the 3D real-time joint representation on which the sensors are fixed, rendering the 3D image joint representation on the screen of the mobile device synchronised with the actual physical joint). (Page 15, lines 595-598 of Translation).
The patient (3) looks at the moving image and sees the hand (3c) and the image (22) of the hand of the moving image (23) in an overlapping manner, which makes the patient think that his/her hand (3c) repeatedly moves between the first state and the second state. (i.e., showing in real time how the joint angles change during the movement; allowing the patient to see the angles while he's doing the movement and getting feedback on that). (Page 15, lines 598-601 of Translation).  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tam to incorporate the teachings of Izue and include “a visual assistance on the 3D real-time joint representation on which the sensors are fixed, rendering the 3D image joint representation on the screen of the mobile device synchronised with the actual physical joint; showing in real time how the joint angles change during the movement; [and] allowing the patient to see the angles while he's doing the movement and getting feedback on that.” Doing so provides a type of training that can reduce pain in the hand that has been lost. (Page 15, line 601 of Translation). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng, can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/Examiner, Art Unit 3791  
6/10/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791